OduiN, Judge,
delivered tbe following opinion:
Tbe bill of complaint in tbis case alleged tbe complainant to be a citizen of tbe United States witb bis domicil in tbe city of New York, and also alleged tbat tbe defendant is a subject of tbe King of Spain witb bis domicil in San Juan. Tbe answer admitted tbat the defendant was a subject of tbe King of Spain witb bis domicil in San Juan, but denied tbat tbe complainant was domiciled in tbe city of New York and alleged tbat tbe plaintiff has bad bis residence and domicil in San Juan for tbe past two years. Upon tbis question of fact the court took testimony this 24th day of May, 1931, and at tbe close of tbe testimony the court found tbat tbe allegations in paragraph 1 of tbe complaint were proven, and also held tbat tbis court does have jurisdiction of tbis action, to which ruling tbe defendant by bis attorney excepts.
It is so ordered.